Citation Nr: 1754007	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving Department of Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in December 2002. 

The Appellant is claiming entitlement to VA death benefits on the premise she should be recognized as his lawful surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a June 2013 decision of the Regional Office (RO) in Philadelphia, Pennsylvania which determined that the Appellant was not the surviving spouse since she and the Veteran were divorced.  In June 2016, the appellant testified before the undersigned in Washington, D.C. at a Board hearing.  In September 2016, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran and the Appellant married in August 1970, but later divorced.

2.  The State of Maryland does not recognize common-law marriage.  

3.  The evidence does not show that the Appellant lacked knowledge that there was an impediment to establishing a common-law marriage to the Veteran in the State of Maryland after their divorce.

4.  The evidence is in conflict as whether the Appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death and she failed to submit documentary evidence requested by VA on that matter.



CONCLUSION OF LAW

The Appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C. § 101 (3), 103 (2012); 38 C.F.R.  §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Appellant in obtaining potentially relevant records and all appropriate development was undertaken in this case.  The Appellant was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Appellant has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Surviving Spouse Status

The law provides that VA death benefits may be paid to a surviving spouse who was married to a Veteran: (1) one year or more prior to a Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.§§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  VA law and regulations require that a surviving spouse live with the Veteran continuously from the date of marriage to the date of a Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101 (3); 38 C.F.R. § 3.50.  For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103 (c); 38 C.F.R. §3.1 (j).  The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: 

(a) the attempted marriage occurred one year or more before the Veteran died; and 

(b) the claimant entered into the marriage without knowledge of the impediment; and

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and 

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.

38 U.S.C. § 103 (a); 38 C.F.R. § 3.52. 

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205 (c).  In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veterans Claims (Court) determined that in cases in which there is an impediment to entering into a common-law marriage, if the Appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid. 

The Veteran and the Appellant married in August 1970, but later divorced.  At her hearing, the Appellant testified that she and the Veteran legally divorced in the 1999-2000 timeframe.  She indicated that although they divorced, the Veteran traveled back and forth between Maryland (where she said they owned a marital home) and North Carolina, where his parents previously resided and their son resided.  She indicated that they lived as a married couple even after they had divorced and until the Veteran died.  She stated that they had a common-law marriage because they did not formally remarry.  She submitted two lay statements which indicated that they knew the Appellant and the Veteran as a married couple.

A review of the record shows that in March 1998 medical records, the Veteran reported that he was divorced.  In April 1998, the records showed that the children of the Veteran and the Appellant did not inform the Veteran of the Appellant's whereabouts because the Veteran had fleeting thoughts of harming her.  The Veteran thought she was living in either Maryland or California.  The correspondence of record dated from that time until the Veteran died showed that the Veteran was treated in North Carolina by VA and had a residence there.  However, correspondence was also sent to an address in Silver Spring, Maryland, although it was undeliverable.  According to the Veteran's Certificate of Death, he resided in North Carolina and was divorced. 

There are no records pertaining to the divorce.  The Appellant testified that she sold the marital home in Maryland and said that she no longer had joint records. 

The Board previously noted that the evidence, including the statements of the Appellant, indicated the Veteran and Appellant were legally married, but they later divorced.  However, the Appellant maintained they continued to reside together in spite of that.  Although the Appellant indicated that the Veteran traveled back and forth to North Carolina, she indicated that he was visiting his family's home and their son.  She also indicated that he had a drinking problem which might explain any separation period, and the records do substantiate that the Veteran had mental health issues.  

The state of Maryland has not and still does not recognize common-law marriages which were attempted in the state of Maryland.  However, the Board remanded this case for the Appellant to be given an opportunity to submit a signed statement that she had no knowledge of an impediment to the marriage to the Veteran.

In addition, the Board previously noted that there is conflicting information regarding whether there was in fact an attempted common-law marriage based on what the Veteran told VA examiners and the fact that his address when he died was in North Carolina.  However, as the Appellant indicated that the Veteran considered Maryland to be his residence (with her), the Appellant was to be provided an opportunity to submit records which might be accessible to her, such as from the Internal Revenue Service (IRS) by way of their tax returns in the years prior to the Veteran's death, and from the Social Security Administration (SSA) since the Appellant indicated that she was receiving benefits from the SSA related to the Veteran. 

In October 2016, the RO sent the Appellant a letter detailing the documents that she should furnish VA, per the Board's directives.  She did not respond.  

Thus, the record establishes that while the Veteran and the Appellant were married, they later legally divorced.  Even accepting that they lived together at some point thereafter in Maryland, Maryland does not recognize common-law marriages.  In order to surpass that impediment, the evidence must otherwise show that there was an attempted marriage that can be "deemed valid" if certain criteria are all met.  However, the criteria are not all met.  The Appellant did not submit the requested statement that she entered into a subsequent (to the divorce) marriage to the Veteran without knowledge of the impediment (that Maryland does not recognize common-law marriages).  She also did not continuously cohabit from the date of the attempted marriage until his death.  There is conflicting evidence in that regard which the Appellant was given the opportunity to address in accordance with the Board's remand.  She did not respond and did not submit any of the requested information.  The Court has held that the duty to assist is not always a one-way street.  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As such, the Board finds that the Appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving VA death benefits is denied.



S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


